Certification filed January 6, 2022

 

In The

Eleventh Court of Appeals

No. 11-21-00194-CV

IN THE MATTER OF THE ESTATE OF ESTHER ABELL
DENTON, DECEASED

 

On Appeal from the County Court at Law No. 2
Midland County, Texas
Trial Court Cause No. P14779

 

CERTIFICATION

I have reviewed the “Motion to Recuse or Disqualify Justice W. Bruce Williams
From This Case” filed in this cause on December 27, 2021. To the extent the
document seeks my recusal or disqualification, I have reviewed the document in
chambers. See TEX. R. App. P. 16.3(b). I find no reason to recuse or disqualify
myself and, under Rule 16.3(b), certify the issue of my recusal or disqualification to
the entire court for a determination by the other justices of this court. See Manges v.
Guerra, 673 S.W.2d 180, 185 (Tex. 1984); McCullough v. Kitzman, 50 $.W.3d 87, 88

(Tex. App.—Waco 2001, pet. denied).

W. BRUCE WILLIAMS

JUSTICE